Case 18-01389-VFP      Doc 62    Filed 03/05/19 Entered 03/06/19 09:38:59           Desc Main
                                 Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF NEW JERSEY


VERONICA KNEPP,

Plaintiff,

v.

EDUCATIONAL FINANCIAL SERVICES, A                             Order Filed on March 5, 2019
                                                                by Clerk
DIVISION OF WELLS FARGO BANK, N.A.                            U.S. Bankruptcy Court
                                                              District of New Jersey
Defendant.

______________________________________

In re:                                                    Chapter 7

VERONICA KNEPP,                                           Case No. 11 -02269
                                                          Adv. No. 18 - 01389
Debtor.                                                   Hearing Date: 2/13/2019
                                                          Hon. Vincent F. Papalia

  ORDER GRANTING DEFENDANT’S MOTION FOR A STAY PENDING APPEAL,
 DENYING PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT
  AND DENYING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION AND
                   LIMITED CLASS CERTIFICATION

The relief set forth on the following two (2) pages is ORDERED.




 DATED: March 5, 2019
  Case 18-01389-VFP        Doc 62   Filed 03/05/19 Entered 03/06/19 09:38:59           Desc Main
                                    Document     Page 2 of 3


          Upon the motion of Defendant Education Financial Services, a Division of Wells Fargo

  Bank, N.A. (incorrectly named as “Educational Financial Services”) (“Defendant”), to stay the

  above-captioned action pending appeal (“Stay Motion”) [ECF # 40]; and where the Plaintiff

  Veronica Knepp (“Plaintiff”) interposed opposition to the Stay Motion (“Opposition to Stay

  Motion”) [ECF # 47]; and where Defendant filed a Response to the Opposition to Stay Motion

  (the “Response to Opposition to Stay Motion”) [ECF # 52]; and where a hearing took place on

  the Stay Motion on February 13, 2019 (the “Hearing”); and after having reviewed the Stay

  Motion, the Opposition to Stay Motion, the Response to Opposition to Stay Motion, and the oral

  arguments made by counsel for the Defendant and Plaintiff at the Hearing and the entire record
                                                     *
  herein, the Court rendered a decision on the record (the “Decision”) [ECF # 56]; for the reasons

  set forth in the Decision, it is hereby ORDERED:

      1. The Stay Motion is granted;

          Upon the motion of Plaintiff for leave to file an amended complaint (“Motion to

  Amend”) [ECF # 37]; and where the Defendant interposed opposition to the Motion to Amend

  (“Opposition to Motion to Amend”) [ECF # 48]; and where Plaintiff filed a Response to the

  Opposition to Motion to Amend (the “Response to Opposition to Motion to Amend”) [ECF #

  51]; and where the Hearing took place; and having reviewed the Motion to Amend, the

  Opposition to Motion to Amend, the Response to Opposition to Motion to Amend, and the oral

  arguments made by counsel for the Defendant and Plaintiff at the Hearing and the entire record

  herein, the Court rendered a Decision; for the reasons set forth in the Decision, it is hereby

  ORDERED:

      1. The Motion to Amend is denied without prejudice;




*at the conclusion of the Hearing
Case 18-01389-VFP       Doc 62    Filed 03/05/19 Entered 03/06/19 09:38:59          Desc Main
                                  Document     Page 3 of 3


       Upon the motion of the Plaintiff for a preliminary injunction and for limited class

certification (“Motion for Preliminary Injunction and Limited Class Certification”) [ECF # 39];

and where the Parties agreed to adjourn the briefing and return date of the Motion for

Preliminary Injunction and Limited Class Certification pending the Court’s Decision and Order

regarding Defendant’s Stay Motion and Plaintiff’s Motion to Amend; and where the Hearing

took place; and for the reasons stated above and in the Decision, the Court granted Defendant’s

Stay Motion and denied Plaintiff’s Motion to Amend, without prejudice; and for the reasons set

forth in the Decision, it is hereby ORDERED:

   1. The Motion for Preliminary Injunction and Limited Class Certification is denied

       without prejudice.
